FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH CRISTOPHER YOUNG, aka          
Joseph Christopher Young,                    No. 07-70949
                        Petitioner,
                v.                           Agency No.
                                             A035-029-889
ERIC H. HOLDER JR., Attorney
General,                                        ORDER
                      Respondent.
                                      
                     Filed July 29, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

   Judge Bybee did not participate in the deliberations or vote
in this case.




                             10131